IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-61,864-15


                         IN RE SHANNON MARK DOUTHIT, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NO. 2076 IN THE 83RD DISTRICT COURT
                               FROM PRESIDIO COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he attempted to file an application for a writ of habeas

corpus in Presidio County, but that the Presidio County District Clerk refused to receive and file the

application and has not returned the application with attached exhibits to Relator.

        Respondent, the District Clerk of Presidio County, shall respond by stating whether Relator’s

habeas application has been received, filed and processed in accordance with the requirements of

Article 11.07, §3(b) of the Texas Code of Criminal Procedure, and if not, why not. This motion for

leave to file will be held. Respondent shall comply with this order within thirty days from the date

of this order.
                          2



Filed: October 12, 2022
Do not publish